DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/02/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 10, 11, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 17, and 19 of U.S. Patent No. 10482868. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claims 6-8, 17, and 19 of the US 10482868 are narrower versions of claims 10, 11, 15, 16, and 20 of the instant application and include all claimed limitations of the claims 10, 11, 15, 16, and 20 of the instant application.
. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-17, and 20 of U.S. Patent No. 10891932. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, 15-17, and 20 of US 10891932 are narrower versions of claims 1-20 of the instant application and anticipated all claimed limitations of the claims 1- 20 of the instant application.
Allowable Subject Matter
Claims 1-20 are allowed if the double patenting rejections discussed above addressed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a playback device comprising: 
	a first speaker driver; 
	a second speaker driver; 
	the playback device is configured to: 
	receive a source stream of audio comprising source audio content to be played back by the playback device, wherein the source audio content comprises a first channel stream of audio and a second channel stream of audio; 

	produce a second channel audio output by playing back, via the second speaker driver, the second channel stream of audio;
	receive, via one or more microphones, a captured stream of audio comprising (i) a first portion corresponding to the first channel audio output and (ii) a second portion corresponding to the second channel audio output, wherein the captured stream of audio has a first signal-to-noise ratio; 
	determine a set of signal components from at least one of the first channel stream of audio or the second channel stream of audio; 
	select a subset of the set of signal components; 2perform acoustic echo cancellation on the subset of the set of signal components and thereby produce an acoustic echo cancellation output; and 
	apply the acoustic echo cancellation output to the captured stream of audio and thereby increase the signal-to noise ratio of the captured stream of audio from the first signal-to-noise ratio to a second signal-to-noise ratio that is greater than the first signal- to-noise ratio.
 	Furthermore the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Regarding independent claims 10 and 20: these claims are the corresponding method and the corresponding non-transitory computer-readable medium of the device in claim 1. Therefore, these claims are allowed under the same reasons that applied to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eddington (US 20140278445)
Conliffe (US 20150088500)
Giacobello et al. (US 20150112672)
Nishikawa et al. (US 20080008333)
Haulick et al. (US 8085947)
Gaensler et al. (US 20150030172)
MacDonald et al. (US 8233632)
Fozunbal et al. (US 20100278351)
Feng et al. (US 20090046866)
Buck et al. (US 20080031466)
Tashev et al. (US 8385557)
Cho (US 20120288100)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654